RHODES, J., filed a concurring opinion.
Argued October 7, 1942.
In this workmen's compensation case the Referee made an award, the Board reversed and dismissed claimant's petition and on appeal the Common Pleas reversed the Board and entered judgment for claimant for the full amount of compensation payable for total permanent disability. The employer appeals.
On July 26, 1939, claimant was employed by defendant as a sheet metal worker. The Referee found: "4. That on the aforesaid day, the claimant was engaged in bending ten-gauge sheet metal in a cornice break with four fellow employees. At approximately 4:00 P.M., on the aforesaid day while performing this work, the claimant felt a sharp pain in his back. He continued to work however, the balance of the day. 5. That following this occurrence, the claimant remained away from work until Monday, July 31, 1939, on which date he returned to work, and continued to work until Thursday, August 3, 1939, on which latter date he was laid off." At the time of the occurrence claimant was doing his regular work in the usual way.
The Referee, in his 6th Finding of Fact, found that claimant became totally disabled on August 3, 1939 and "The cause of the Claimant's disability is a sacroiliac sprain which was caused by the accident of July 26, 1939." Predicated thereon he made an award for total permanent disability.
The Board vacated and set aside the Referee's 6th finding and in lieu thereof found: "6. Claimant has been totally disabled since August 3, 1939, but the claimant failed to prove the happening of any accident." It dismissed the petition. *Page 304 
There is some merit in claimant's argument that the Board's finding "claimant failed to prove the happening of any accident" was in reality based on a conclusion of law that there was no evidence of an accident. The discussion, in its opinion, is devoted almost exclusively to the question of law involved. But clearly, even if the Board was wrong on the law (and we do not think it was as we shall point out presently), the Common Pleas was without power to reverse its order dismissing the petitionand make an award of compensation; its only power was to return the case to the Board. True, the rule is that where the Boardmakes an award and there is no evidence to sustain it and nothing to indicate that anything was omitted from the record which could have been proven, the court has the power and duty to enter judgment for the employer without sending back the record.Vorbnoff v. Mesta Machine Co., 286 Pa. 199, 133 A. 256; Easton v.Elk Tanning Co., 129 Pa. Super. 535, 195 A. 648. There are other situations in which the court has power to enter judgment instead of returning the record. See McClelland v. B.  O.R.R.,137 Pa. Super. 158, 8 A.2d 498. If the Board should erroneously, on petition by the employer, make an order terminating an existing agreement, the court might, in a proper case, reverse and enter judgment for claimant. These are cases in which the disposition of the question of law involved is determinative of the outcome of the case and there is left no further fact-finding function for the Board to perform. It has been frequently pointed out that in such cases the legislature did not intend that the court should perform the senseless function of returning the record for the Board to enter the only judgment possible under its ruling. Callihan v. Montgomery,272 Pa. 56, 115 A. 889; Anderson v. Baxter, 285 Pa. 443, 132 A. 358;Vorbnoff v. Mesta Machine Co., supra. *Page 305 
But in the present case, the court's ruling that the Board had made an error of law in concluding that there was no evidence of an accident would not necessarily mean that claimant was entitled to compensation. There was evidence claimant was suffering from a severe infection of his teeth and tonsils, and that when admitted to the Philadelphia General Hospital he had given a history: "For 20 years [he] has had intermittent attacks of `lumbago', consisting of dull ache across the sacrum, coming on without regard to weather, exercise, eating, voiding, relieved by heat, exercise, `kidney plasters', attacks coming 2-3 times a year. Most of the patient's family have similar attacks." The board said: "Our disposition of this case renders it unnecessary to determine the question of causation — but we might here point out that the record indicates that there is considerable doubt that claimant's condition was even caused by his strenuous work, or started in the manner or at the time he alleges. We are, however, not deciding this issue." Under no circumstances can compensation be awarded without a finding of causation and the power to make such finding of fact is exclusively vested in the compensation authorities. Bakaisa v. Pittsburgh  West VirginiaR.R., 149 Pa. Super. 203, 27 A.2d 769.
But in our opinion the Board correctly held there was no evidence of a compensable accident; the case is ruled byAdamchick v. Wyoming Valley Collieries Co., 332 Pa. 401,3 A.2d 377, and the cases which have followed it. Our earlier cases, some of which (Betts v. American Stores Co., 105 Pa. Super. 452,  161 A. 589; Cowell v. F.W. Woolworth Co.,119 Pa. Super. 185, 180 A. 752; Witt v. Witt's Food Market,122 Pa. Super. 557, 186 A. 275) were relied on by the court below, are not in complete harmony with our later decisions following Adamchick v. Wyoming Valley Collieries Co., supra,Harring v. Glen Alden Coal Co., *Page 306 332 Pa. 410, 3 A.2d 381, and Crispin v. Leedom  Worrall Co.,341 Pa. 325, 19 A.2d 400. We pointed out in Paydo v. UnionCollieries Co., 146 Pa. Super. 385, 22 A.2d 759, Tooheyv. Carnegie Coal Corp., 150 Pa. Super. 297, 28 A.2d 362, and Brodbeck v. Trimble  Sons Co. et al., 150 Pa. Super. 299,  27 A.2d 732, that these, and perhaps other, earlier decisions of ours must be regarded as limited or modified.
We do not agree with the argument that the decisions in the later cases were ruled by the presence in those cases of a pre-existing condition and that the present case is, on that ground, distinguishable. As we have indicated, there was some evidence here that claimant's disability was due to a pre-existing condition. But as President Judge KELLER pointed out in Paydo v. Union Collieries Co., supra, the fracture in theAdamchick Case did not occur at the site of the sarcoma but in a healthy portion of the bone. We understand that case to rule that proof merely of the sudden onset of pain while an employe is engaged in his usual work in the usual manner is no evidence of an accident even where there is no evidence of a pre-existing condition; the basis of the holding is that the occurrence of the pain may not have been coincidental with the development of the injury which caused the pain and does not alone, therefore, furnish proof that an injury by accident occurred at the time the pain was felt. In the present case, there is no evidence of any occurrence whatever except claimant's statement that on the afternoon of July 26, 1939, he felt a sharp pain. The case is similar to Toohey v. Carnegie Coal Corp., supra, and must be ruled the same way.
The judgment is reversed and entered for defendant.